Citation Nr: 1414865	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-17 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an upper spine disability.

2.  Entitlement to service connection for an upper spine disability.

3.  Entitlement to service connection for a left hip disability, to include as secondary to the service connected bilateral knee disability.

4.  Entitlement to an increased rating for residuals of left knee injury with degenerative changes, rated 10 percent prior to July 14, 2009, and 60 percent as of September 1, 2010.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1974, from March 1982 to July 1982, and from November 2004 to January 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the White River Junction, Vermont, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that Veteran testified by video conference before a Veterans Law Judge in October 2009.  A transcript of that hearing is of record.  That Veterans Law Judge is no longer with the Board.  The Veteran was offered the opportunity to appear at a hearing before another Veterans Law Judge, but declined.

This matter was previously remanded in January 2010, the Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

An April 2011 rating decision increased the rating for a left knee disability to 60 percent, effective September 1, 2010, following a temporary total disability rating from July 14, 2009, to August 31, 2010.  However, as that grant does not represent a total grant of benefits sought, the claim for an increased rating for the left knee disability remains before the Board for the periods from December 1, 2004, to July 14, 2009, and as of September 1, 2010.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for an upper spine disability and left hip disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A January 2004 rating decision that denied service connection for an upper spine disability is a final decision.

2.  The additional evidence presented since the January 2004 rating decision is new as it is not duplicative or cumulative of the evidence previously considered, and is material as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Prior to July 14, 2009, the Veteran's left knee disability did not result in flexion limited to 30 degrees and the objective evidence does not show that the disability resulted in any functional loss of the left lower leg.

4.  As of September 1, 2010, the Veteran's left knee disability did not result in functional loss of the left lower leg to warrant a rating in excess of 60 percent.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the criteria for reopening the claim for service connection for an upper spine disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for a rating in excess of 10 percent for internal derangement of the left knee have not been met, prior to July 14, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5257 (2013).

3.  The criteria for a rating in excess of 60 percent for internal derangement of the left knee have not been met, as of September 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5257, 5161-5164 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in December 2005, January 2010, and February 2010.  Those letters also discussed the specific evidence, the particular legal requirements applicable to the Veteran's new and material evidence and service connection claims, the evidence considered, the pertinent laws and regulations, and the reasons and basis for the prior denial of his claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the April 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with an adequate examination and obtained adequate opinions concerning the Veteran's left knee disability in July 2006 and November 2008.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



New and Material Evidence

The Veteran's claim for service connection for an upper spine disability was denied in a January 2004 rating decision.  The Veteran perfected an appeal to that decision but withdrew his substantive appeal and therefore the January 2004 decision became final.  38 U.S.C.A. § 7104, 7105 (b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204, 20.1100 (2013).  Accordingly, the Board must now consider the question of whether new and material evidence has been received to reopen that claim because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

At the time of the January 2004 rating decision, service connection for an upper spine disability was denied on the basis that new and material evidence was not submitted in order to reopen the claim.  Previously, a September 1993 rating decision found that the Veteran's upper spine disability of cervical spondylosis was not incurred in service.  The Veteran's service treatment records show that he was treated in April 1982 for left thoracic back pain.  Subsequent service examinations in December 1982, February 1987, and July 1991 all showed a normal spine with no defects noted.  Private treatment records from University Health Center dated in August 1988 noted that the Veteran sought treatment for a thoracic back sprain that he reported happened seven years prior.  The RO denied service connected based upon the type of injury that occurred during service which was characterized as acute and transitory with no residuals noted on subsequent medical examinations.  Under consideration by the RO for the January 2004 rating decision were VA and private treatment records from June 1972 to November 2003, that were found not be new and material as they did not related to an unestablished fact of a relationship between the Veteran's upper spine disability and his active service.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The evidence added to the claims file since the final January 2004 Board decision includes VA and private treatment records from November 2004 to August 2010.  Those records indicate that the Veteran continues to have an upper spine disability and that during a December 2004 deployment, he reported severe neck pain that had its onset during pre-marksmanship instruction and resulted in medical treatment.

The regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that the new evidence submitted by the Veteran relates to any unproven element of the previously denied claim that an in-service injury to his upper spine during active duty has resulted in current disability.  Moreover, the Board does find that the new evidence provides a more complete picture of the circumstances surrounding the Veteran's service and his upper spine disability.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The previous denials of service-connection occurred before the Veteran was deployed and injured his neck in December 2004, therefore this evidence was not previously before the VA.  The Board finds the December 2004 treatment note for neck pain to be competent evidence of an in-service occurrence.

Accordingly, the Board finds that the low threshold for reopening the claim has been met. Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

The Veteran's service-connected left knee disability is rated 10 percent disabling from February 26, 2002, to July 14, 2009, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5055 (2013).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013). Diagnostic Code 5003 pertains to degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  Diagnostic Code 5055 pertains to knee replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013). 

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings for arthritis cannot be combined with ratings based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).

A claimant who has arthritis resulting in limited or painful motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional compensable disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg, may also be assigned for disability of the same knee if separate compensable ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating, the maximum scheduler rating, is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013). 

Under Diagnostic Code 5261, extension of the leg limited to 5 degrees warrants a 0 percent rating.  Extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension of the leg limited to 15 degrees warrants a 20 percent rating.  Extension of the leg limited to 20 degrees warrants a 30 percent rating.  Extension of the leg limited to 30 degrees warrants a 40 percent rating.  Extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013). 

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent.  Severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  These conditions are not shown on examination and application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2013).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board notes that the time period under consideration for the Veteran's claim for entitlement to an increased rating for his left knee is from December 1, 2004 to July14, 2009, and as of September 1, 2010.  On July 14, 2009, the Veteran was granted an 100 percent rating for residuals of a left knee total replacement until September 1, 2010.  Beginning on September 1, 2010, the Veteran was assigned a 60 percent rating.  

At a July 2006 VA examination, the Veteran reported that current treatment included using a knee brace but that symptomatology had gotten progressively worse.  The Veteran also reported that he was limited to standing only three to eight hours per day with short rest periods.  Walking distance was limited to less than one mile.  The examiner reported that the Veteran's left knee showed no signs of deformity, instability, weakness, or stiffness.  No episodes of dislocation or subluxation were noted for the left knee.  The only symptoms the VA examiner reported were effusion and pain with some limitation of motion.  The Veteran's gait was described as normal, although evidence was observed of abnormal weight bearing.  The Veteran displayed increased wear on the outside edges of the heels of his shoes.  Left knee flexion was 0 degrees to 115 degrees with pain observed at 110 degrees.  The Veteran did not have any loss of motion with repetitive use.  His left knee extension was measured to 0 degrees with no pain, noted and no loss of motion on repetitive use.  The examiner summarized the general condition of the Veteran's left knee as having crepitation.  The examiner noted that there was no mass behind the knee, clicking, grinding, instability, patellar abnormality, meniscus abnormality, or other tendon or bursa.  The Veteran was diagnosed with degenerative changes of the left knee that resulted in significant effects on his occupational activities.  The examiner reported that the Veteran had trouble with lifting and carrying, decreased strength, and pain.  Effects on daily activates were categorized by the examiner as moderate for chores, exercise, and sports.  Mild effects were noted for shopping and traveling.

A September 2008 VA treatment note shows that the Veteran was evaluated for left knee pain.  The Veteran reported burning and aching in both knees.  He reported pain when he went down stairs or on prolonged walks.  He also had trouble with lifting, bending, and squatting activities that engaged his knees.  The Veteran reported that he had not experienced any instability.  The Veteran was evaluated with a normal gait.  Range of motion of the left knee was -10 to 110 degrees with minimal patellar crepitation with range of motion testing.  He showed negative for ballottement, and negative for lateral patellar apprehension testing.  No significant joint line grapping was detected.  The physician noted some effusion and reported anterior drawers of 4 millimeters, a negative Lachman's indication, and a negative Apley's evaluation.

At a November 2008 VA examination of the left knee disability, the Veteran reported that his left knee occasionally swelled behind the knee and would "kick out."  He reported using a cane and knee brace for assistance and could only stand about three to eight hours.  He also reported that he could only walk less than one mile.  Symptoms reported to the examiner consisted of giving way, instability, stiffness, and weakness.  No dislocation or subluxation were noted.  The Veteran reported his left knee locked up one to three times per month.  Physical examination revealed that the Veteran had a normal gait but showed increased wear on the outside edges of both shoes.  Flexion of the Veteran's knee was reported as 0 degrees to 100 degrees with pain noted at 95 degrees.  Extension was noted to 0 degrees.  The VA examiner noted that the Veteran showed no loss of range of motion on repetitive use which represented a functional range.  The examiner reported that the Veteran had painful motion but no crepitation, mass behind the knee, clicks, grinding, instability, patellar abnormality, meniscus abnormality, or other knee abnormalities.  The VA examiner evaluated the Veteran with degenerative changes of the left knee that resulted in significant effects on his occupational activities.  Due to the left knee disability the Veteran had decreased mobility, problems with lifting and carrying, and pain which resulted in him needing help to clean the floor.  The examiner found moderate effects on the Veteran's daily activities of chores, shopping, recreation, traveling, and bathing.  Mild effects were noted concerning exercise and dressing.

The Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for a left knee disability prior to July 14, 2009. 

The evidence shows that the Veteran had flexion of the left knee to 115, 110, and 100 degrees at various times, which would not warrant an increase under Diagnostic Code 5260, as a flexion limited to 30 degrees is needed for a rating of 20 percent disabling.  Moreover, the Veteran has been found to have normal extension to 0 degrees, and therefore an increased or separate rating under Diagnostic Code 5261 is also not warranted.  That is so, even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board is aware of the Veteran's complaints of pain, the Veteran's pain, to include pain on motion, is not shown by competent, objective evidence to be so disabling as to warrant an increased rating under Diagnostic Code 5260 or Diagnostic Code 5261, because the pain is not shown to limit motion to the level required for an increased rating.  The Board finds no basis for assignment of an increased rating for limited flexion or extension of the left knee.

Furthermore, the evidence has consistently found no objective evidence of any recurrent subluxation or lateral instability that would warrant any separate compensable rating.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013); Burton v. Shinseki, 25 Vet. App 1 (2011).  However, while Veteran has had evidence of objective pain during July 2006 and November 2008 VA examinations, pain did not limit his range of motion to a level required for an increased rating.  Nor was the Veteran found to have any unstable left knee.  Therefore, the Board finds that an increased disability rating is not warranted.

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's left knee disability, but finds that no higher rating is assignable.  The evidence does not show ankylosis and consistent shows that presence of a range of motion.  Moreover, he has  never demonstrated or been diagnosed with dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  The Board has also considered the application of Diagnostic Code 5257, for recurrent subluxation or lateral instability of the knee.  However, both the July 2006 and November 2008 VA examination reports were negative for findings of instability in the Veteran's left knee.  Therefore, that diagnostic code is not applicable.  For that reason, there also is no basis for assignment of separate ratings for limited motion and instability.

Effective September 1, 2010, a 60 percent disability rating was assigned to the left knee disability.  Under the amputation rule, the combined rating for a disability shall not exceed the rating for an amputation at the elected level, were amputation to be performed.  Amputation of the left leg at the middle or lower third of the thigh, and thus above the knee, warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5164 (2013).  Therefore, the combined ratings for the Veteran's left knee, status post replacement, shall not exceed a 60 percent rating.  38 C.F.R. § 4.68 (2013).  Because a 60 percent rating has already been assigned, an additional rating would violate the amputation rule.  Thus, a higher rating, or any separate rating, for a left knee disability is not warranted and the Veteran is assigned the maximum rating for a knee disability under the rating criteria.  The Board finds that an increased rating is not warranted as of September 1, 2010.  

The Board, in making the determination of the Veteran's ratings has not ignored the Veteran's statements concerning his symptomology of left knee disability.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he observes, such as pain and fatigue.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Here, an opinion concerning the relationship between the Veteran's symptoms and a specific level of impairment the left knee disability has caused, is of a medically complex nature.  This diagnosis and analysis requires expert medical training and the use of diagnostics which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent render an opinion as to whether his left knee disability warrants a rating in excess of 10 percent for the time period of December 1, 2004 to July 14, 2009 or a rating in excess of 60 percent beginning September 1, 2010.  The Board finds that objective evidence provided by the examiners and physicians to be more persuasive than the Veteran's contention that a higher rating is warranted.

According, the Board finds that the criteria for an increased rating in excess of 10 percent for a left knee disability have not been met from December 1, 2004, to July 14, 2009.  The Board further finds that the criteria for a rating in excess of 60 percent as of September 1, 2010, are not met.  Therefore, there is no basis for the assignment of any higher rating than those already assigned for any period under appeal.  The Board finds that the preponderance of the evidence is against the claim for higher ratings and the claim must be denied.  38 U.S.C.A § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal period has the Veteran's left knee disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2013).  There is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for these issues.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for his service-connected left knee disability, except for related left knee reconstruction that occurred in 2009 and for which period he has already been assigned a 100 percent rating.  There is no objective evidence showing that the left knee disability has caused marked interference with employment beyond that envisioned by the assigned ratings.  The Board finds that schedular criteria are adequate to rate the service-connected left knee disability.  The rating schedule fully contemplates the described symptomatology such as pain and stiffness, and provides for ratings higher than that assigned.  For the period as of September 2, 2010, a higher rating is prohibited as the rating is currently equivalent to a rating for amputation.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to an increased rating in excess of 10 percent for a left knee disability from December 1, 2004, to July 14, 2009, is denied.

Entitlement to an increased rating in excess of 60 percent for a left knee disability as of September 1, 2010, is denied.

REMAND

With regard to the claim for service connection for an upper spine disability, the Veteran underwent a September 2004 VA examination in which the examiner opined that it was less likely than not that the Veteran's upper spine disability was incurred in or the result of active service.  The examiner also noted that any complaints of the mid-thoracic or upper thoracic spine were long standing and therefore are as likely as not related to active service.  Also reported by the VA examiner was that an opinion as to whether the Veteran's current neck problem originated during active service would be impossible to make.  The Board finds that the September 2004 VA examination report is inadequate as the examiner provided a conflicting opinion that it was impossible to provide an opinion as to the etiology of the Veteran's neck condition, but proceeded to provide an opinion.  

With regard to the claim for entitlement to service connection for a left hip disability, the Veteran underwent a VA examination on November 2008 that found that the bilateral knee disabilities did not cause the hip disability.

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2013).

With regard to the Veteran's claims of entitlement to service connection for a left hip disability, in a secondary service-connected claim, a medical opinion that a disability is not the result of or due to an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

On remand, examination is needed and the VA examiner should provide a clear opinion not only about the etiology of the Veteran's disabilities but whether the injuries were aggravated by the service-connected disabilities.

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran should be scheduled for VA examinations to determine the nature and etiology of any upper spine disability or left hip disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed upper spine disability.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner must consider the Veteran's statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide the following information:

(a)  The examiner should identify all diagnosed upper spine disabilities and opine whether it is as least as likely as not (50 percent or greater probability) that any diagnosed upper spine disability is related to the Veteran's active service.  

(b)  The examiner should opine whether there is clear and unmistakable evidence that any upper spine disability existed prior to any of the periods of the Veteran's active service. 

(c)  If the examiner determines that any upper spine disability clearly and unmistakably existed prior to any period of active service, then the examiner must indicate whether there is clear and unmistakable evidence the disability was not aggravated during or by the Veteran's service beyond the natural progression of the disability.  The examiner should specifically discuss the Veteran's complaints and treatment during his last period of service.

2.  Schedule the Veteran for a VA examination to determine the etiology of any left hip disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must specifically acknowledge and consider the lay evidence of the Veteran regarding his symptoms. The examiner should include a detailed rationale for all opinions provided.  The examiner is requested to set forth all manifestations of the left hip disability, and provide a medical opinion on the following:

(a) Is it is as least as likely as not (50 percent probability or greater) that any left hip disability is related to active service?

(b) Is it is as least as likely as not (50 percent probability or greater) that any left hip disability is due to or the result of the service-connected bilateral knee disabilities?

(c) Is it is as least as likely as not (50 percent probability or greater) that any left hip disability has been aggravated (increased in severity beyond the natural progress of the disorder) by the service-connected bilateral knee disabilities?

3.  Then, readjudicate the claims. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


